EXHIBIT 21.1 SUBSIDIARIES OF THE REGISTRANT Jurisdiction of % of Voting Incorporation or Securities held at Name of Corporation Organization December 31, 2009 Consolidated subsidiaries: Ti-Pro, LLC Nevada 100% TMCA International, Inc. Delaware 100% TIMET Bermuda Limited Bermuda 100% TIMET UK Holding Company Limited United Kingdom 100% Loterios SpA Italy 100% TIMET UK Limited United Kingdom 100% Titanium MC Limited United Kingdom 100% TIMET UK (Export) Limited United Kingdom 100% TIMET Europe Limited United Kingdom 100% TIMET Savoie, SA France 70% TIMET Germany, GmbH Germany 100% Titanium Hearth Technologies, Inc. Delaware 100% TIMET Finance Management Company Delaware 100% TIMET UK Finance Management Company Limited United Kingdom 100% TIMET UK Finance Company Limited United Kingdom 100% TIMET Real Estate Corporation Colorado 100% TIMET Asia, Inc. Delaware 100%
